Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 01/29/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. William L. Warren on 03/29/2021.

4.	The application has been amended as follows: 

In the claims:

Claim 7 has been replaced with the following amended claim:

Claim 7. (Currently amended) Monoclonal antibody that specifically binds to HER2, or a fragment or derivative thereof or a polypeptide that contains at least a portion of said antibody that is sufficient to confer HER2 binding specificity, comprising a VH region and a VL region comprising the respective CDR1, CDR2 and CDR3 regions of an antibody selected from the group consisting of: 
i. B 100 comprising variable region CDR amino acid sequences CDR-L1 of SEQ ID NO: 34, CDR-L2 of SEQ ID NO: 40, and CDR-L3 of SEQ ID NO: 46, and variable region CDR amino acid sequences CDR-H1 of SEQ ID NO: 16, CDR-H2 of SEQ ID NO: 22, and CDR-H3 of SEQ ID NO: 28; 
variable region CDR amino acid sequences CDR-L1 of SEQ ID NO: 31, CDR-L2 of SEQ ID NO: 37, and CDR-L3 of SEQ ID NO: 43, and variable region CDR amino acid sequences CDR-H1 of SEQ ID NO: 13, CDR-H2 of SEQ ID NO: 19, and CDR-H3 of SEQ ID NO: 25; 
iii. C031 comprising variable region CDR amino acid sequences CDR-L1 of SEQ ID NO: 32, CDR-L2 of SEQ ID NO: 38, and CDR-L3 of SEQ ID NO: 44, and variable region CDR amino acid sequences CDR-H1 of SEQ ID NO: 14, CDR-H2 of SEQ ID NO: 20, and CDR-H3 of SEQ ID NO: 26; 
iv. B 106 comprising variable region CDR amino acid sequences CDR-L1 of SEQ ID NO: 33, CDR-L2 of SEQ ID NO: 39, and CDR-L3 of SEQ ID NO: 45, and variable region CDR amino acid sequences CDR-H1 of SEQ ID NO: 15, CDR-H2 of SEQ ID NO: 21, and CDR-H3 of SEQ ID NO: 27; 
v. AK57 comprising variable region CDR amino acid sequences CDR-L1 of SEQ ID NO: 35, CDR-L2 of SEQ ID NO: 41, and CDR-L3 of SEQ ID NO: 47, and variable region CDR amino acid sequences CDR-H1 of SEQ ID NO: 17, CDR-H2 of SEQ ID NO: 23, and CDR-H3 of SEQ ID NO: 29; 
vi. B 115 comprising variable region CDR amino acid sequences CDR-L1 of SEQ ID NO: 36, CDR-L2 of SEQ ID NO: 42, and CDR-L3 of SEQ ID NO: 48, and variable region CDR amino acid sequences CDR-H1 of SEQ ID NO: 18, CDR-H2 of SEQ ID NO: 24, and CDR-H3 of SEQ ID NO: 30.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Claims 1-7 and 10-23 have been allowed.

7.	Claims 1-7 and 10-23 have been renumbered as claims 2-7, 1 and 8-21 respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642